               Case 5:18-cv-00769-XR Document 23 Filed 07/03/19 Page 1 of 1



                                                                              FILED
                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXALER                       uL 032019
                              SAN ANTONIO DIVISION                                  D:


 BERNIECE BURSH,
                                                                         8VoIsetCJr
                                                 Case No. 5:18-cv-00769-XR
         Plaintiff,
 V.                                              Honorable Judge Xavier Rodriguez

 CONN APPLIANCES, INC.,

      Defendant.


                       ORDER OF DISMISSAL WITH PREJUDICE

         Plaintiff, BERNIECE BURSH ("Plaintiff'), by and through her attorneys, Sulaiman Law

Group, Ltd. , having filed with this Court her Agreed Stipulation of Dismissal with Prejudice and

the Court having reviewed same, now finds that this matter should be dismissed.

         IT IS THEREFORE ORDERED by this Court that the above cause of action is hereby

dismissed, with prejudice.


Dated:


                                            Judge, U.S. District Court
